Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the Amendment filed on 04/22/2021.
	Currently, claims 1, 3-14 are pending with claims 15-18 being withdrawn as being drawn to a non-elected Group.  

Claim Objections
Claim 14 is objected to because of the following informalities:  “at least one of metal materials” should be “at least one of a metal material or a composite of metal materials” to properly claim that which appears to be being attempted to claim with proper grammar in the last line.  Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Claim 9 recites the limitation "both ends of the gate" in the last line.  There is insufficient antecedent basis for this limitation in the claim as no ends have been introduced.  It is suggested to introduce “two ends of the gate” here as was done for the source in claim 8 in this latest amendment.  


Claim Construction
	The office notes for the applicant that as claim 2 was moved up, it appears that claim 3 may now be drafted such that it lacks written description in the application as filed under 35 U.S.C 112(a) and is potentially confusing under 35 U.S.C 112(b) as well.  The office notes this is so as claim 3 appears to be, on its face, directed to an alternate, mutually exclusive embodiment to that of previous claim 2 (now moved up to claim 1).  As the source and the etch stop layer cannot both not be contacting each other directly (in claim 1 now) and cannot at the same time be arranged such that “the source and the etch stop layer connect to each other directly [physically]” it appears that this claim is likely a drafting artefact from the previous amendment not intended to be present any longer.  In any event, for now, as claim 3 can perhaps be interpreted broadly enough that the limitation “the source and the etch stop layer connect to each other directly” can perhaps be taken to be referring to a direct electrical connection (perhaps through another part), the office will for now not make this rejection, but the claim will be rejected under art as noted below, under this broad interpretation.  However the office still suggests that the applicant review whether this claim is even intended to still be in the application or whether it was intended to perhaps be amended to be something else once claim 2 was moved up.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 7, 10-11 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Okamoto et al. (“Okamoto” US 2010/0320505 published 12/23/2010).
As to claim 1, Okamoto shows in Fig. 12 (note also that Fig. 12 is a variation of previous embodiments like Fig. 4; see [0174] referring to previous embodiment in Fig. 4 and finally note that Fig. 4 itself is a variation of the previous embodiment; see [0073] describing a variation of the preceding embodiment) a semiconductor device, wherein the semiconductor device comprises:
a semiconductor substrate (see substrate as a whole made of 1A/16/17/18/3/11/4 and parts therein; Fig. 12; [0174] referring to a variation of previous embodiments where these like parts are introduced in [0073] and [0075] and [0062]); 
a source, a gate and a drain (see source electrode 5, gate 7 and drain electrode 6; Fig. 12; [0174] referring back to the introduction of these parts in [0045]) fabricated on one side of the semiconductor substrate (upper side of substrate); 
a via hole region (see the region immediately around where the via hole for via 34A is here now designated along with regions directly to the left of that region right around the hole 
an etch stop layer made in the via hole region (see layer 8 acting as an etch stopping layer, note this layer is formed in the via hole region designated above; [0174]); and 
a via hole under the etch stop layer (see via hole for the via 34A which is under 8; [0175]), which penetrates through the semiconductor substrate (note this goes through the substrate noted above), 



As to claim 3, Okamoto shows a device (note the special claim construction here adopted by the office as discussed at length above), wherein the etching stopping etch stop layer covers the reserved via hole region (see 8 covering the reserved via hole region noted above), so that the source and the etch stop layer connect to each other directly (note that 5 directly electrically contacts 8 through intervening part 13, which as discussed above appears to be the only somewhat reasonable thing the applicant could be meaning here that would fit the context of the application as originally set forth as claim 2 is now moved up to the independent claim).  

As to claim 4, Okamoto shows a device wherein an area of the etch stop layer is larger (note that the Fig. 12 device is found to be a three dimensional device in the reference rather a cross-sectional area of the via hole (note again the device in Okamoto is found to be a three dimensional device as discussed above and the office takes a small cross sectional area of the top part of the via hole in which via 34A is disposed here to compare against the larger area designated above at the top of 8) near the side of the semiconductor substrate where the source is disposed (note this cross sectional area and/or comparison between the areas is near the upper side of the substrate).  

As to claim 7, Okamoto shows the device wherein the reserved via hole region is located within the source (note the region discussed above as the via hole region that is designated with vertical sidewalls of the region that run as noted above does, as a “region” go through parts of 5, and thus are “within” 5, and this occurs in the up/down direction which is parallel to the side of the gate 7) such that the source has no openings in the direction parallel to the gate (note that in the upwards direction there are no true “openings” in 5’s top).


As to claim 10, Okamoto shows the device wherein the semiconductor device further comprises a ground electrode (see grounded back electrode 35; [0163] describing the creation of a like part to 35 which is referenced back to by [0175] as they appear to be doing the same function) disposed on one side of the semiconductor substrate away from the source (see backside), the via hole is filled with conductive material (see conductive material 34A; [0175]), 

As to claim 11, Okamoto shows a device wherein the semiconductor device comprises an active region (note the overall active region where the 2DEG is), the source, the drain and the gate are located in the active region (note the all of parts 5, 6 and 7 are in the overall active region where the 2DEG is), the source and the drain being ohmic ohmic contact electrodes (note Fig. 12 is a variation of Fig. 4 which is a variation of the preceeding embodiment and includes like parts to the ones where 5/6 are ohmic contacts in [0063]) and the gate being Schottky contact electrode (see Schottky contact is the gate electrode in the same manner by like parts from the preceding embodiments of Fig. 4 which Fig. 12 is a variation of; [0065]).  

As to claim 13, Okamoto shows the device being one wherein an etching etch selection ratio of the material of the etching stopping etch stop layer is larger than that of a semiconductor substrate (the office notes that the Okamoto reference appears to be disclosing that the material of layer 8 will stop the etch by acting as an etch stopper with higher etch selectivity than the substrate that is being etched through; [0174]).  

As to claim 14, Okamoto shows the device being one wherein the material of the etch stop layer is one of a metal material or a composite of metal materials (here the material of the etch stop is Ni/Au; [0174]).  



Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:  
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.  

Claims 5, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. (“Okamoto” US 2010/0320505 published 12/23/2010), in view of Beach et al. (“Beach” US 7,417,257 patented 08/26/2008).  
As to claim 5, Okamoto shows the device as related for claim 1 above, where it is specifically a device wherein the reserved via hole region penetrates at least one end of the source in a direction parallel to the gate (note that in the alternate designation of parts above specifically for claim 5, the reserved via hole region is designated such that it penetrates at least the top side of the right hand end of the source electrode in the up/down direction parallel to the gate’s side).  



Beach shows a source electrode for a 3-5 transistor with an opening in the inner side thereof near the gate (see the overhead view of Fig. 3 showing the interdigitated source electrode 34+35 with openings between parts 35 thereof where for now the office will point at least to the middlemost opening as this designation although there will be more openings being brought in during this combination as well as the middle opening; col. 6, line 2-6) along with a larger layout (see the rest of the source-drain-gate layout in Fig. 3’s top view).  
 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the source with an opening on the inner side thereof towards the gate along with the overhead layout of the gate and drain as taught by Beach to have made the source, gate and drain layout in Okamoto with the motivation of producing a device that can handle high current densities with low resistive loses (see the long detailed explanation in column 3 about how layouts like that in Fig. 2 of Beach were previously used in Si based devices, and then Beach invented the design in Fig. 3 to ensure that 3-5 HEMTs could get the same benefits of that overhead layout regarding the increased current carrying 

The office notes that after this modification it ensures that the “reserved via hole” that is designated is still “penetrating” such that the opening noted above is being formed.  


As to claim 6, Okamoto as modified by Beach above shows the device as related above wherein the reserved via hole region penetrates the source in a direction parallel to the gate to make sure that two ends of the source are openings (note that once the device is modified with the layout for the source electrode as done above the office designates the “reserved via hole region” such that it is penetrating the source such that two openings on the right/left sides of Fig. 3 in Beach, which will be into/out of the page in Okamoto when Okamoto is modified, are created, and note this penetration is done in the upwards direction which is parallel to the edge of the gate, and note also this is on the right-end and left-end when viewed from above in the orientation of Beach though will be on the far into the page end and far out of the page end of the source in the Okamoto view).   


As to claim 8, Okamoto shows the device as related for claim 1 above, where it is specifically a device wherein the semiconductor device comprises a plurality of reserved via hole regions in a region corresponding to the source (noting the above slightly modified alternate designations of parts for claim 8, the office here finds as fact that the device in Okamoto is thicker than a purely 2-D device into and out of the page and here designates a couple of extra 

However, Okamoto fails to show it being a device where the plurality of via hole regions are interconnected and penetrate through the source in a direction parallel to the gate, so that two ends of the source are openings.  

Beach shows a source electrode for a 3-5 transistor with several openings in the inner side thereof near the gate (see the overhead view of Fig. 3 showing the interdigitated source electrode 34+35 with openings between parts 35 thereof where for now the office will point at least to the middlemost opening as this designation although there will be more openings being brought in during this combination as well as the middle opening; col. 6, line 2-6) along with a larger layout (see the rest of the source-drain-gate layout in Fig. 3’s top view).  
 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the source with an opening on the inner side thereof towards the gate along with the overhead layout of the gate and drain as taught by Beach to have made the source, gate and drain layout in Okamoto with the motivation of producing a device that can handle high current densities with low resistive loses (see the long detailed explanation in column 3 about how layouts like that in Fig. 2 of Beach were previously used in Si based devices, and then Beach invented the design in Fig. 3 to ensure that 3-5 HEMTs could get the same benefits of that overhead layout regarding the increased current carrying capacity while at the same time avoiding issues of high resistive losses as discussed in col. 3, line 50-53).  

The office notes that after this modification it ensures that the plurality of reserved via hole regions, along with the main reserved via hole region are designated such that the device is one where the plurality of via hole regions are interconnected (note the various parts 34 and 35 interconnect the openings where the “plurality of reserved via hole regions” will be designated as being in the combination above) and penetrate through the source in a direction parallel to the gate (note these plurality of reserved via hole regions are designated such that they penetrate the modified source in the combination above in the upwards direction which is parallel to the side surface of the gate), so that two ends of the source are openings (note the right hand end and left hand end have openings therein in the Fig. 3 top down view of Beach brought into Okamoto, which is into and out of the page in Okamoto’s view when Okamoto is modified in the combination above).  


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. (“Okamoto” US 2010/0320505 published 12/23/2010).  
As to claim 9, Okamoto shows the device as related for claim 1 above, wherein the semiconductor device comprises a plurality of reserved via hole regions (note the uppermost region and the lower most region of the via hole 33A in which 34A is formed and note these are reserved for the formation of 34A therein) in a region corresponding to the source (note these regions are in an overall larger region which corresponds to the source by being below it), the plurality of reserved via hole regions are formed in a line in a sequence (here these regions are formed in an upwards line in a 101 sequence where the two regions are making up the 1’s and the middle undesignated region of the via in the upwards direction makes the 0) in a direction 

However here the office notes that the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  See In Re Harza 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  The office notes that in this instance duplicating the overall structure of the device shown in Fig. 12 to the left and right of the existing overall device will yield more via holes over to the far left and far right of the figure.  The office then will just designate the far left and far right via holes of the overall duplicated devices on the far left and far right as having these recited two via hole regions right around them and they will be located at both ends (left and right respectively) of the gate, and they will both be forming openings (the duplicated via hole openings themselves).  


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. (“Okamoto” US 2010/0320505 published 12/23/2010) in view of LaRoche et al. (“LaRoche” US 2018/0240754 published 08/23/2018).  
As to claim 12, Okamoto shows the device as related for claim 1 above, but fails to show the device being one further comprising a plurality of sources, a plurality of drains and a plurality of gates in the active region, the plurality sources and the plurality of drains being alternately disposed and the plurality of gates being disposed between adjacent sources and drains among the plurality of sources and the plurality of drains in an interdigital shape.  



It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the modified source/gate/drain layout with interdigitated parts to have made the gate, source and drain in Okamoto’s design to make a modified design with the motivation of helping to achieve low ohmic contact resistance while maintaining gate control (see the overall point to all that is being done in LaRoche appears to be to lower the contact resistance of the ohmic contacts that are the source and drain contacts, see [0003] discussing the overall goal, and see the design in Fig. 1B in [0064] increasing the contact area for the ohmic contacts 22s and 18s by having multiple fingers thus lowering the overall contact resistance seen by the signals going through the ohmic contacts while enough gate parts are provided there to maintain gate control of the signals).  


Response to Arguments
Applicant’s arguments, see Remarks, filed 04/22/2021, with respect to the objections to the drawings and claims as well as rejections under 35 U.S.C 112 have been fully considered and are 
Applicant's arguments filed 04/22/2021 regarding the rejection under 35 U.S.C 102 and/or 103 have been fully considered but they are not persuasive, or at least not fully persuasive, as the grounds of rejection have been changed somewhat above.  The applicant argues that they have added new limitations to the claim and that Okamoto fails to show “a via hole region reserved within the source and surrounded by the source and the substrate”.  The office disagrees in so far as such a “region” can easily be identified in the reference as done above.  The applicant then sets forth a few factual findings from the reference which appear to be so.  The applicant then argues that the “via hole region” is within the source, which as discussed above is again easily designated in the reference as a slightly larger via hole region than that previously designated in the last action.  The applicant argues however at the same time that the via hole region is reserved such that it is surrounded by the source and the substrate.  The office notes that due to the very specific grammar used in the claim the office has to find that the claim is currently open to an interpretation where the substrate and source act together to do the surrounding, rather than the claim requiring independent surrounding by both the source and the substrate (that is the claim does not read “and surrounded by the source and surrounded by the substrate” such that the claim requires independent “surrounding”s carried out by the two separate parts).  As this is the case, the office must find that the parts in the reference are such that they may be properly designated to meet the claim terms.  The office here also notes that as these limitations are discussing merely a “region” the office could hypothetically simply run the “region” right up the middle of 5, down through the top of 4 over towards 34a and then have it follow the filled via 33a/34a down to the bottom side of the substrate in an alternate grounds of rejection.  Further at the same time the applicant argues that the etch stop layer is now limited to being located in the via hole region, which appears to be correct.  The applicant then however argues that the etch stop layer in claim 1 is located .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570.  The examiner can normally be reached on 8-5 M-F.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  






/GRANT S WITHERS/Primary Examiner, Art Unit 2891